Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 21, 2014

                                     No. 04-13-00759-CV

                                   Carolyn Jane BABBITT,
                                          Appellant

                                              v.

                                   Ronald Hugh BELOW,
                                         Appellee

                From the 216th Judicial District Court, Kendall County, Texas
                                     Trial Court No. 64
                       Honorable Stephen B. Ables, Judge Presiding


                                       ORDER
         Appellee’s first motion for extension of time to file her brief is GRANTED. Appellee’s
brief is due on May 9, 2014.

                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of March, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court